Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-21 are pending. Claims 1, 12, and 17 are independent.
This Application is published as 20200286483.
The instant Application is a continuation of 16/785,176 and related to applications 16/785,950, 16/785,930, 16/785,856, and 16/785,918.   A Terminal Disclaimer over the terms of each of the related applications is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. patent applications no. 16/785,176, no. 16/785,950, no. 16/785,930, no. 16/785,856, and no. 16/785,918.  Although the claims at issue are not identical, they are not patentably distinct from each other.  The independent Claims of the instant Application are broader than the independent claims of all of the child applications.  Accordingly, the Claims of instant Application are obvious in view of the claims of the child applications.
This is a provisional Double Patenting rejection because the claims of the references have not been patented yet.
Drawings
An Objection to Drawings aimed at improving the drawings was issued in the related applications.  Please note that the Drawings are the same and suffer from the same deficiency regarding the lead lines.  Applicant may choose to traverse the Objection or submit modified drawings which would be applicable to all of set of related applications.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-7, 9-12, 14-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (U.S. 20130289994) in view of Baker (U.S. 20200196141).
Regarding Claim 1, Newman teaches:
1. A method comprising: 
monitoring, by a blocking device, one or more first sounds via a first microphone; [Newman, Figure 1, user 105 speaking to the “electronic device 137” with the speech being initially processed by the “Digital Signal Processor 120” to determine if it includes a “trigger phrase.”  Figure 3, 210.  “[0028] …For example, the recognizer essentially determines whether the trigger phrase was spoken or not….”  “… In general, techniques herein execute a voice-activated wake-up system that operates on a digital signal processor (DSP) or other low-power, secondary processing unit of an electronic device instead of running on a central processing unit (CPU)….”  Abstract.]
determining, by the blocking device, that the one or more first sounds are associated with an audio trigger; [Newman, Figure 3, 210.  “[0028] …For example, the recognizer essentially determines whether the trigger phrase was spoken or not….”  “[0032] … After an initial or new trigger phrase and accompanying data have been created, DSP 120 can then execute a recognition process that monitors speech to identify if the trigger word has been uttered. This wake-up feature can run while the CPU 110 is inactive, on standby, or at least while voice command functionality that executes on the CPU 110 is inactive. The CPU 110 can remain inactive until the trigger phrase is detected….”]
deactivating, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, [Newman, the trigger phrase wakes up / “deactivates a mute functionality” and activates the “CPU 110” for more comprehensive speech recognition capability.  “[0028] The recognizer on the DSP then functions as a wake-up trigger. For example, the recognizer essentially determines whether the trigger phrase was spoken or not. If the DSP has not recognized the wake-up phrase from spoken utterances received, then nothing happens. If the DSP recognizer determines that the wake-up phrase has been uttered, then the CPU recognizer becomes active and can begin or continue responding to spoken commands or queries.”]
wherein deactivating the mute functionality of the listening device further comprises actuating, by a mechanical actuator of the blocking device, a mute functionality on the listening device; and [Newman teaches that the state of prior art includes fixed wake-up phrases or words ([0029]) and push-to-talk buttons / “mechanical actuators.”  “[0005] A voice command mode of a given device can either be actively listening for spoken commands, or turned off until a user manually activates the voice command mode. …. Typically, a user will push a button on a phone (or select an icon) to activate the voice command mode, and then speak a command such as: "Call John Smith."…”  “[0006] While such voice command functionality is convenient, accessing this functionality nevertheless requires a user to push a button or otherwise navigate to a menu for selection. Thus, initiating the voice command mode or feature is not a hands-free process….”]
re-activating, based on a determination that a predetermined amount of time has elapsed, the mute functionality of the listening device, 
wherein re-activating the mute functionality of the listening device further comprises actuating, by the mechanical actuator of the blocking device, the mute functionality on the listening device. 

Newman does not teach the elapsed time locking/deactivating feature. 
Newman’s teaching of push-to-talk button suggests but does not teach the deactivation of the voice command mode by a mechanical actuator because it does not expressly state that when the user stops pushing the button the device will stop recognizing voice commands.

Baker teaches:
1. A method comprising: 
monitoring, by a blocking device, one or more first sounds via a first microphone; [Baker, Figure 1, “[0043] The audio device 200 may contain at least one microphone (not shown in FIG. 2) for monitoring acoustic data in the space in which it is installed….”]
determining, by the blocking device, that the one or more first sounds are associated with an audio trigger; [Baker, in the background teaches the use of audio triggers such as Alexa.  [0002]. “15. The apparatus of claim 16, wherein the trigger comprises a sound comprising a spoken keyword or a sound associated with a specific activity.”  The voice trigger, however, is taught as a remote-activation method and the voice, therefore, would not be the one that is captured by the microphone of the device itself.  Although the capture of “Alexa” in the Background is by the microphone of the listening device.]
deactivating, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, [Baker, teaches a variety of “triggers” for placing the device into a privacy mode which include both voice commands and mechanical buttons/actuators.  “[0006] Additional embodiments as discussed herein include a remote-activated privacy mode, or "Privacy Mode" as a scene, which allows for multiple devices to enter privacy mode through the activation of a singular control point. This remote-activated privacy mode may be triggered automatically based on specific triggers, including, but not limited to: occupancy, user preference, or particular activity or voice commands of a user, as will be described in more detail herein.”  See also [0098].  “[0128] The voice command to trigger privacy mode may be a command setup by a user….”]
wherein deactivating the mute functionality of the listening device further comprises actuating, by a mechanical actuator of the blocking device, a mute functionality on the listening device; and [Baker teaches a “device-level privacy mode” which is engaged or disengaged manually by pressing a button:  “[0039] As will be discussed in greater detail herein, the privacy mode for each device may be a device-level privacy mode and/or may be a remote privacy mode. A device-level privacy mode may require a user 102 to physically interact with a device to place the device into privacy mode. For example, a user may physically press a button on the device. In an alternative example, a user may engage or disengage a mechanism local to the device to put the device in a privacy mode. The device-level privacy mode may require a user to physically approach the device to engage or enable the privacy mode; that is, the device-level privacy mode may require a manual user input, as will be discussed in greater detail herein.”]
re-activating, based on a determination that a predetermined amount of time has elapsed, the mute functionality of the listening device, [Baker teaches a time-out period for both disengaging ([0137]) a privacy mode and reactivating a privacy mode:  “[0139] The length of the timeout may be configurable, whereby a user may initially setup the audio device with a specific timeout (e.g., one hour), or may add a timeout when enabling the privacy mode….. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”]
wherein re-activating the mute functionality of the listening device further comprises actuating, by the mechanical actuator of the blocking device, the mute functionality on the listening device. [Baker teaches that the privacy mode may be activated by a physical button/actuator: “[0072] … Alternative to the protective cover shown in FIGS. 2 and 3, the audio device 500 may include a mute or privacy button 508 located on a front surface 515. A user may physically press the privacy button 508 to stop or prevent the audio device from detecting and/or transmitting audio. The privacy button 508 may be a physical button actuator, or the button may be a capacitive or resistive touch area. When the privacy button 508 has been pressed, the privacy LED 505 may turn on to indicate that the device is in privacy mode.”]

Newman and Baker pertain to voice activated devices which also include mechanical actuators such as buttons for activating/deactivating a privacy mode.  It would have been obvious to combine the time-out feature of Baker which is taught for both returning the device into a privacy mode and also releasing the privacy mode (if set by the user, e.g., for the duration of a meeting) with the system of Newman which teaches the use of voice activation and push-to-talk but does not teach the time-out feature for added security or convenience.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 3, Newman does not include a spoken inactivation/mute command.
Baker teaches:
3. The method of claim 1, further comprising: 
monitoring, by the blocking device, one or more second sounds via the first microphone; [Baker teaches the use of spoken commands for activating the privacy mode in the remote-activated privacy mode where the microphone is located away from the device that is being placed in the privacy/mute mode.]
determining, by the blocking device, that the one or more second sounds are associated with a second audio trigger; and [Baker teaches a voice command for activating a privacy mode /mute functionality:  “[0139] ….. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”]
activating, based on a determination that the one or more second sounds are associated with the second audio trigger, the mute functionality of the listening device. [Baker teaches a voice command for activating a privacy mode /mute functionality:  “[0032] The audio device may have a mute or privacy mode. The mute or privacy mode, when enabled by a user 102, may cause the device to stop transmitting acoustic data to the router 127…”  “[0006] … This remote-activated privacy mode may be triggered automatically based on specific triggers, including, but not limited to: occupancy, user preference, or particular activity or voice commands of a user ….”]
Rationale as provided for Claim 1.  Baker was combined for the features related to turning the device back to mute/privacy.

Regarding Claim 4, Newman does not include a spoken inactivation/mute command.
Baker teaches:
4. The method of claim 3, wherein the second audio trigger is different from the audio trigger. [Baker, All On and All Off commands.  Baker teaches a particular command for turning the privacy mode off and beginning receiving spoken commands:  “[0090] …For example, the control circuit may be able to process a keyword, or a simple learned command….”  And for turning the privacy/mute back on “[0139] ….. For example, a user may say "Privacy, 10 minutes", where "privacy" is used as a keyword to enable privacy mode, and "10 minutes" specifies the length of the timeout.”  “[0121] In one example, the mobile application may have an All On scene 1210, which turns on the devices that are part of the All On scene. For example, any load control devices located in the user environment may turn on their respective electrical lighting loads, and/or motorized window treatments may open respective window coverings, etc., in response to the "All On" command. The mobile application may have an All Off scene 1220, which may turn off all the devices that are part of the All Off scene. For example, any load control devices located in the user environment may turn off their respective electrical lighting loads, and/or motorized window treatments may close respective window coverings, and/or the HVAC may turn off or go to a setback temperature in response to the "All Off" command.”  “[0128] The voice command to trigger privacy mode may be a command setup by a user. Or, the voice command may be based on a specific keyword….”]
Rationale as provided for Claim 1.  This Claim is a further limitation on Claim 3.

Regarding Claim 5, Newman teaches:
5. The method of claim 1, wherein the mute functionality comprises at least one of: 
a button; [Newman, Background:  “[0005] … Typically, a user will push a button on a phone (or select an icon) to activate the voice command mode, and then speak a command such as: "Call John Smith."…”  “[0007] Accordingly, techniques disclosed herein include systems and methods that enable a voice trigger that wakes-up a device or, rather, causes the device to make all/remaining voice commands active, similar to manual initiation of voice command functionality (pushing a button)….”]
a switch; 
a slider; or 
touch sensor. [Newman, Background:  “[0005] … Typically, a user will push a button on a phone (or select an icon) to activate the voice command mode, and then speak a command such as: "Call John Smith."…”]
Background of Newman is combined with the body for additional security.
Baker teaches the use of both “a switch” and “a slider.”  Baker, Figure 2, “[0050] To enable or engage this privacy mode, a user may physically slide the privacy cover 208 upward over the protective cover 210, and thereby cover the microphone….”  “[0052] …Device 200 may be configured such that when the privacy cover 208 is not in privacy mode, the privacy cover may physically depress a lever, button, switch or other depression mechanism…”  Figure 4, “[0069] The audio device 400 may further include a switch 444. The switch 444 may be actuated when the privacy mode is enabled. A described previously, the switch may be depressed by a lever, button, etc….”

Regarding Claim 6, Newman teaches:
6. The method of claim 1, wherein determining that the one or more first sounds are associated with the audio trigger further comprises: 
processing the one or more first sounds using at least one of a speech recognition algorithm or a natural language processing algorithm. [Newman, “… A speech recognition manager runs two speech recognition systems on an electronic device. The CPU dynamically creates a compact speech system for the DSP. Such a compact system can be continuously run during a standby mode, without quickly exhausting a battery supply.”  Abstract.]

Regarding Claim 7, Newman teaches:
7. The method of claim 1, wherein the audio trigger comprises a spoken command. [Newman teaches a “trigger phrase” which is a spoken command to begin full-fledged speech recognition.  “[0007] … For example, a speaker can program or designate a particular phrase (word or words) as the voice trigger, and change this voice trigger phrase as desired….”   “[0008] … The DSP, using this second speech system, listens for the custom trigger phrase. Upon detecting that the custom trigger phrase has been uttered, the DSP signals the electronic device to return to an active state, or to a state in which the CPU is responsive to subsequent voice commands….”]

Regarding Claim 9, Newman teaches:
9. The method of claim 1, wherein the blocking device and the first microphone are part of a module installed in the listening device. [Newman, Figure 1, there is only one device 137 which includes all the functionalities and components.]

Regarding Claim 10, Newman does not mention an indicator of activation or deactivation.
Baker teaches:
10. The method of claim 1, further comprising: 
monitoring the listening device to confirm that the listening device has been activated. [Baker teaches an LED indicator:  “[0005] … According to another embodiment of the invention, the privacy mode may be a software enable or disable mechanism with a hardwired indicator, such as a light-emitting diode (LED) indicator, wherein the state of the LED indicator is tied to the state of the microphone and not separately controllable by a control circuit.”]
Newman and Baker pertain to voice activated devices.  It would have been obvious to combine the LED indicator of Baker with the system of Newman to provide a visual indicator to the user that the device is listening for commands or is off.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 11, Newman does not mention an indicator of activation or deactivation.
Baker teaches:
11. The method of claim 10, wherein monitoring comprises detecting at least one of a light from the listening device or a sound from the listening device. [Baker, LED indicator generates light.  (See Conclusion, another Newman for both light and sound).]
Rationale as provided for Claim 10.

Claim 12 is a device claim with a limitation similar to the limitation of method Claim 1 and is rejected under similar rationale.  Additionally:
Newman teaches:
12. A blocking device comprising: 
a first microphone configured to receive one or more sounds; [Newman, Figures 1 and 5 showing the user 105 speaking to the device 137 and:  “[0058] Computer system 149 is shown connected to display monitor 130 for displaying a graphical user interface 133 for a user 136 to operate using input devices 135. Repository 138 can optionally be used for storing data files and content both before and after processing. Input devices 135 can include one or more devices such as a keyboard, computer mouse, microphone, etc.”]
one or more processors; and [Newman, Figure 1, “DSP 120” and “CPU 110,” Figure 5, “processor 142.”]
memory storing instructions that, when executed by the one or more processors, cause the blocking device to: [Newman, Figure 1, various models require memory to be stored on.  “12. A system for managing speech recognition, the system comprising: a first processor; a second processor; and a memory coupled to the processors, the memory storing instructions that, when executed by the processors, cause the system to perform the operations of …”  “[0010] Yet other embodiments herein include software programs to perform the steps and operations summarized above and disclosed in detail below. One such embodiment comprises a computer program product that has a computer-storage medium (e.g., a non-transitory, tangible, computer-readable medium, disparately located or commonly located storage media, computer storage media or medium, etc.) including computer program logic encoded thereon that, when performed in a computerized device having a processor and corresponding memory, programs the processor to perform (or causes the processor to perform) the operations disclosed herein….”  Figure 5, “[0059] As shown, computer system 149 of the present example includes an interconnect 143 that couples a memory system 141, a processor 142, I/O interface 144, and a communications interface 145.”]
monitor one or more first sounds via the first microphone; 
determine that the one or more first sounds are associated with an audio trigger; 
deactivate, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, wherein deactivating the mute functionality of the listening device further comprises actuating a mute functionality on the listening device; and 
re-activate the mute functionality of the listening device based on a detecting one or more second sounds associated with the audio trigger, wherein re-activating the mute functionality of the listening device further comprises actuating the mute functionality on the listening device. 

Claim 14 is a device claim with a limitation similar to the limitation of method Claim 6 and is rejected under similar rationale.

Regarding Claim 15, Newman teaches:
15. The blocking device of claim 12, wherein the blocking device draws power from the listening device. [Newman, Figure 1, both the DSP which detects the trigger phrase and turns the device on and the full-fledged speech recognizer get their power from the same battery:  “…The CPU dynamically creates a compact speech system for the DSP. Such a compact system can be continuously run during a standby mode, without quickly exhausting a battery supply.”]

Regarding Claim 16, Newman teaches that its device may be a camera and thus capable of detecting gestures but does not teach the use of gesture as a command.
Baker teaches:
16. The blocking device of claim 12, further comprising: 
an optical sensor configured to detect a gesture input associated with activating the mute functionality on the listening device. [Baker includes “gesture” as one of the types of triggering the privacy mode: “[0126] As another example, the remote-level privacy mode may be engaged through other mechanisms. For example, the remote-level privacy mode may be engaged or entered by any number of triggers, e.g., a button press, a voice command, short-range communication, gesture, or triggered based on a condition….”  “[0130] Privacy mode may alternatively be enabled or disabled based on a gesture from a user. The user may gesture to the audio device or to a privacy device to put the audio device into privacy mode. Examples of gesture-based control of devices is described in more detail in U.S. Patent Application Publication No. 2016/0224036, entitled "GESTURE-BASED LOAD CONTROL VIA WEARABLE DEVICES", filed Jan. 29, 2016, the entire disclosure of which is herein incorporated by reference.”]

Claim 17 is a system claim with a limitation similar to the limitation of method Claim 1 and is rejected under similar rationale.
Additionally, Newman teaches:
17. A system comprising: 
a listening device comprising: 
one or more inputs, wherein the one or more inputs comprise at least one first microphone and at least one image capture device; [Newman, Figure 1, user 105 speaking to device 137 and Figure 5, “[0058] Computer system 149 is shown connected to display monitor 130 for displaying a graphical user interface 133 for a user 136 to operate using input devices 135. Repository 138 can optionally be used for storing data files and content both before and after processing. Input devices 135 can include one or more devices such as a keyboard, computer mouse, microphone, etc.”  “[0057] In different embodiments, computer system 149 may be any of various types of devices, including, but not limited to, a cell phone, a personal computer system, desktop computer, laptop, notebook, or netbook computer, mainframe computer system, handheld computer, workstation, network computer, router, network switch, bridge, application server, storage device, a consumer electronics device such as a camera, camcorder, set top box, mobile device, video game console, handheld video game device, or in general any type of computing or electronic device.”]
one or more processors; and  [Newman, Figure 1, CPU 110 and DSP 120 and Figure 5, “processor 142.”]
a blocking device comprising: 
a second microphone configured to receive one or more sounds; 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the blocking device to: 
monitor one or more first sounds via the second microphone; determine that the one or more first sounds are associated with an audio trigger; 
deactivate, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of the listening device, wherein deactivating the mute functionality of the listening device further comprises actuating a mute functionality of the listening device; and 
re-activate the mute functionality of the listening device based on a determination that a predetermined amount of time has elapsed, wherein re-activating the mute functionality of the listening device further comprises actuating the mute functionality of the listening device. 
Newman and Baker pertain to voice activated devices and it would have been obvious to combine the two-device system of Baker which accommodates enabling/disabling the privacy mode from a distance (the user need not touch the “listening device” and can rather send a command) with the system of Newman to provide for a distributed system of computing and task performing where each component can be independently modified or improved.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Newman does not teach a second microphone or a separate blocking device and rather the function of blocking is performed by the “listening device” itself.
Baker includes a remote privacy mode that requires two separate device and teaches:
17. A system comprising: 
a listening device comprising: [Baker, the main audio device 200 of Figure 2 the internals of which are shown in Figure 4.]
one or more inputs, wherein the one or more inputs comprise at least one first microphone and at least one image capture device; [Baker, Figure 4, “microphone 430.”  “Devices that record data from a space, such as audio or video devices having microphones and/or cameras, may have a privacy mode which allows a user to temporarily prevent the device from recoding audio or video of the space. …”  Abstract.  “[0043] The audio device 200 may contain at least one microphone (not shown in FIG. 2) for monitoring acoustic data in the space in which it is installed….”]
one or more processors; and  [Baker, Figure 4, “control circuit 414.”]
a blocking device comprising: [Baker the remotely enabled privacy mode requires a separate device such as the Hub 129 discussed  below.]
a second microphone configured to receive one or more sounds; [Baker, the remote privacy mode is activated by entry of commands into a separate device:  “[0127] Alternatively, the remote privacy mode may be remotely enabled via a voice command. For example, a user 102 may speak a voice command, such as, for example, "privacy mode". The voice command may be received by an audio device, such as audio device 104. The audio device may determine whether the voice command is a privacy command. That is, the voice command may act as a keyword, or wake word, which is processed locally by the control circuit of the audio device. When the audio device 104 determines that the voice command is a privacy command, the audio device 104 may enable privacy mode. Each of the audio devices in the room 100 may be responsive to the privacy command. Alternatively, only the hub device 129 may be responsive to the keyword of the voice command to enter privacy mode, and the hub device may send a privacy command to the respective devices in the user environment 100. For example, the hub device 129 may be an audio device and may include additional audio processing circuitry to allow for multiple keywords, such as privacy keywords. In this way, each audio device in the room may not require additional audio processing circuitry. For example, the hub 129 may receive the voice command from the user 102 to go into privacy mode, and the hub 129 may transmit a privacy command to the load control device 104, security camera 122, and the video intercom 120 via wireless signals 108, for example.”]
one or more processors; and [Baker, the receiver of the audio command includes processors:  “[0127] … For example, the hub device 129 may be an audio device and may include additional audio processing circuitry ….”]
memory storing instructions that, when executed by the one or more processors, [Baker, the remote device such as Hub 129 in order to process the voice command would inherently require a program/instructions and memory storing such instructions is at the least strongly suggested.]
cause the blocking device to: 
…


Claim 19 is a system claim with a limitation similar to the limitation of method Claim 3 and is rejected under similar rationale.

Claim 20 is a system claim with a limitation similar to the limitation of method Claim 4 and is rejected under similar rationale.

Claim 21 is a system claim with a limitation similar to the limitation of method Claim 16 and is rejected under similar rationale.

Claims 2, 8, 13, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Newman and Baker in view of Ossowski (U.S. 20190051299).
Regarding Claim 2, Newman trains for a particular wake-up word by entering text such that the “[0031] One feature is that the DSP acoustic model does not need to be adapted to the voice of a particular user….”  Baker’s voice activation does not address redirected sound from the device.
Ossowski teaches:
2. The method of claim 1, wherein determining that the one or more first sounds are associated with the audio trigger further comprises: 
determining that the one or more first sounds did not originate from a speaker associated with the listening device. [Ossowski, Figure 1, 112, Figure 2, step 204 determines whether or not the captured audio signal is from a computer including the PDA/ “listening device” itself.  See Figure 5A, step 518.  “[0027] PA: <wakes up> "My name is Alexa and it is 8:30 pm", as shown by response arrow 110 and by speaking in a computer originated voice emitted from one or more speakers 118 on the device 104. The difficulty is that this statement also becomes feedback and becomes its own input into microphones on the smartphone 104 as shown by arrow 112. …”  See [0045] and  “[0079] … The PA program remains in a sleeping mode despite the presence of a keyphrase because the keyphrase was found to be spoken by a computer originated voice. Due to the use of the speaker recognition, this operation omits the action whether the utterance was spoken by a computer originated voice from the same device analyzing the captured audio signal or from a completely different, separate computing device….”]

    PNG
    media_image1.png
    419
    440
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    379
    432
    media_image2.png
    Greyscale


Newman/Baker and Ossowaski pertain to voice activated devices for command and control.  It would have been obvious to combine the fail-safe mechanism of Ossowaski to protect against misfires due to speech coming from the voice-activated device itself with the system of the combination in order to prevent execution of unwanted commands.  This combination falls under combining prior art elements according to known methods to yield predictable results or use of known technique to improve similar devices (methods, or products) in the same way. See MPEP 2141, KSR, 550 U.S. at 418, 82 USPQ2d at 1396.

Regarding Claim 8, Newman and Baker do not address the treatment of the voice coming back from the speakers of the device itself.
Ossowaksi teaches:
8. The method of claim 7, further comprising: 
ignoring audio originating from the listening device. [Ossowaki, Figure 2, 206 and as applied to Claim 2.  Ossowaski determines that a voice command is coming from the speaker of the device itself and not from the user and therefore will not execute it.]
Rationale for combination as provided for Claim 2.

Claim 13 is a device claim with a limitation similar to the limitation of method Claim 2 and is rejected under similar rationale.

Claim 18 is a system claim with a limitation similar to the limitation of method Claim 2 and is rejected under similar rationale.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Regarding Claim 2 see also Czyrba (U.S. 20190043494):

    PNG
    media_image3.png
    281
    496
    media_image3.png
    Greyscale

Regarding Claim 10 see also Newman (U.S. 20130093445) for visual indicators that display the device status.  Figure 6, “Turn on Readiness Light; Generate readiness signal.”
See Background of Ossowski (U.S. 2019/0051299):
“[0001] Many automatic speech recognition (ASR) devices have keyphrase detection KPD (or wake on voice (WoV)) systems that recognize certain keyphrases from a user speaking into a microphone on the device. Once a keyphrase is recognized, this may trigger the awakening of an artificial intelligence (AI) assistant (also referred to herein as virtual assistant (VA) or personal assistant (PA)). The recognition of the keyphrase also may trigger the activation of other applications to perform other automatic actions. The keyphrases often include the PA's name. Such popular PA names include Apple's "Siri", Amazon's "Alexa", Microsoft's "Cortana", Google's "Hey Google", and Samsung's "Bixby", where the waking words often include the name of the PA. Such PAs can receive these wake-up calls in the form of audio signals from microphones where the audio signals include a person's spoken words. The keyphrase is often spoken before a command to the PA that may include an instruction to perform an action or a request for information. Thus, the system with the now awakened PA then may apply ASR techniques to remaining command parts of the signal to recognize what is being spoken by the user, determine the meaning of those words, and then initiate an appropriate automatic response or action depending on what was asked by the user or person.”

Regarding Claim 1, Ossowski teaches:
1. A method comprising: 
monitoring, by a blocking device, one or more first sounds via a first microphone; [Ossowski, Figures 1 and 5A, “receive captured audio signal 502.”  “[0025] Referring to FIG. 1, the type of applications that emit an audible computer originated voice includes the PA response itself, but also includes other types of programs that emit a computer originated voice. An example setup 100 shows the use of a computing device 104, such as a smartphone by one example, that receives audible input 108 from a user 102 and at microphones 120 on the device 104. Instead of a smartphone, the device 104 could be any device with a PA such as a smartspeaker or tablet for example. Example input from a false activation trigger due to a direct response from the PA is as follows.”  See also [0071].]
determining, by the blocking device, that the one or more first sounds are associated with an audio trigger; [Ossowski, Figures 1 and 5A, “detect one or more key-phrases in the captured audio signal 506.”  Figure 3, “Keyphrase Detection Unit 306.”  “[0073] Process 500 may include "Detect one or more keyphrases in captured audio signal" 506, and this operation is performed before speaker recognition is performed on an utterance or part of the captured audio signal in order to indicate which parts of the captured audio signal have a keyphrase. ....”]
deactivating, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, [Ossowski, Figures 1 and 5A, “detect one or more key-phrases in the captured audio signal 506.”  “[0073] …  Otherwise, the speaker recognition may be kept off or asleep when no keyphrase is present.”  The device is off/asleep/ “mute” until it hears the keyphrase that awakes it.  See Background [0001] also.]
wherein deactivating the mute functionality of the listening device further comprises actuating, by a mechanical actuator of the blocking device, a mute functionality on the listening device; and 
re-activating, based on a determination that a predetermined amount of time has elapsed, the mute functionality of the listening device, 
wherein re-activating the mute functionality of the listening device further comprises actuating, by the mechanical actuator of the blocking device, the mute functionality on the listening device. 
Ossowski does not teach manual activation/deactivation or lapse time/ time-out.

Regarding Claim 1, Kwon (U.S. 20150206529) teaches:
1. A method comprising: 
monitoring, by a blocking device, one or more first sounds via a first microphone; [Kwon, Figure 1, “Hi TV.”  “[0053] The electronic device 100 may include a microphone. Thus, the electronic device 100 may receive voice commands from the user within a predetermined distance, analyze the received voice commands, and determine whether the received voice command is the trigger voice. The trigger voice is a predetermined short word/phrase such as "Hi, TV" which triggers a function of the electronic device 100 to be activated.”  Figure 5, “receive user’s voice S500.”  “[0129] First, the electronic device 100 receives a user's voice (S500). The electronic device 100 may receive a user's voice through a microphone included in the electronic device 100 ….”  Figure 6, S600.]
determining, by the blocking device, that the one or more first sounds are associated with an audio trigger; [Kwon, Figure 5, S510.  “[0130] The electronic device 100 determines whether the received user's voice is the trigger voice (S510). The trigger voice may be a voice to change the mode of operation of the electronic device 100 to a voice recognition mode to perform voice recognition. In addition, the trigger voice may be a predetermined word/phrase stored in the electronic device 100, or may be phrases having a predetermined length set by the user. For example, when "Hi, TV" is the predetermined phrase stored as the trigger voice, the electronic device 100 determines whether the received user's voice is "Hi, TV". When it is determined that the received user voice is "Hi, TV" (S510-Y), the electronic device 100 changes its mode of operation to a voice recognition mode (S520).”  Figure 6, S610.]
deactivating, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, [Kwon, the predetermined phrase stored as the trigger voice wakes up / “deactivates a mute functionality” and activates the device 100 for speech recognition capability.  Figure 5, S520  “[0130] … When it is determined that the received user voice is "Hi, TV" (S510-Y), the electronic device 100 changes its mode of operation to a voice recognition mode (S520).”  Figure 6, S620.]
wherein deactivating the mute functionality of the listening device further comprises actuating, by a mechanical actuator of the blocking device, a mute functionality on the listening device; and [Kwon, Figure 2, teaches a push-button functionality on the remote controller:  “[0022] According to another exemplary embodiment, the determining includes determining that the received user's voice is the trigger voice if the user's voice is a first received voice after pressing a button on an external device.”]
re-activating, based on a determination that a predetermined amount of time has elapsed, the mute functionality of the listening device, [Kwon, after a predetermined period of time has elapsed the voice recognition mode ends and the “mute functionality” is therefore re-activated.  S690, S700.  “[0154] After a predetermined period of time has elapsed (S690-Y), the electronic device 100 finishes the voice recognition session by ending the voice recognition mode (S700). That is, when another voice command is not input during a predetermined period of time after performing the function corresponding to a previous voice command, the electronic device 100 automatically ends the voice recognition mode without input of a user command to finish voice recognition mode. Accordingly, after the voice recognition mode has been ended and the electronic device 100 has ended the session of voice recognition, the electronic device 100 does not respond to an input of user's voice until a user's voice is determined to be the trigger voice.”]
wherein re-activating the mute functionality of the listening device further comprises actuating, by the mechanical actuator of the blocking device, the mute functionality on the listening device. 
Kwon includes a push-to-talk feature but does not include that deactivating/muting is also by push of a button.

See Griffin (U.S. 20120133484) for timeout and lock and unlock of the device in peer-to-peer (P2P) communications.

    PNG
    media_image4.png
    427
    478
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    667
    459
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    750
    445
    media_image6.png
    Greyscale

See also Mai (U.S. 20190147173) for two microphones (Figure 6) and a separate blocking circuit.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIBA SIRJANI whose telephone number is (571)270-1499.  The examiner can normally be reached on 9 to 5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fariba Sirjani/
Primary Examiner, Art Unit 2659

1. A method comprising: 
monitoring, by a blocking device, one or more first sounds via a first microphone; 
determining, by the blocking device, that the one or more first sounds are associated with an audio trigger; 
deactivating, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, wherein deactivating the mute functionality of the listening device further comprises actuating, by a mechanical actuator of the blocking device, a mute functionality on the listening device; and 
re-activating, based on a determination that a predetermined amount of time has elapsed, the mute functionality of the listening device, wherein re-activating the mute functionality of the listening device further comprises actuating, by the mechanical actuator of the blocking device, the mute functionality on the listening device. 

2. The method of claim 1, wherein determining that the one or more first sounds are associated with the audio trigger further comprises: determining that the one or more first sounds did not originate from a speaker associated with the listening device. 

3. The method of claim 1, further comprising: 
monitoring, by the blocking device, one or more second sounds via the first microphone; 
determining, by the blocking device, that the one or more second sounds are associated with a second audio trigger; and 
activating, based on a determination that the one or more second sounds are associated with the second audio trigger, the mute functionality of the listening device. 

4. The method of claim 3, wherein the second audio trigger is different from the audio trigger. 

5. The method of claim 1, wherein the mute functionality comprises at least one of: 
a button; 
a switch; 
a slider; or 
touch sensor. 

6. The method of claim 1, wherein determining that the one or more first sounds are associated with the audio trigger further comprises: processing the one or more first sounds using at least one of a speech recognition algorithm or a natural language processing algorithm. 

7. The method of claim 1, wherein the audio trigger comprises a spoken command. 

8. The method of claim 7, further comprising: ignoring audio originating from the listening device. 

9. The method of claim 1, wherein the blocking device and the first microphone are part of a module installed in the listening device. 

10. The method of claim 1, further comprising: monitoring the listening device to confirm that the listening device has been activated. 

11. The method of claim 10, wherein monitoring comprises detecting at least one of a light from the listening device or a sound from the listening device. 

Claim 12 is a device claim with a limitation similar to the limitation of method Claim 1 and is rejected under similar rationale.
12. A blocking device comprising: 
a first microphone configured to receive one or more sounds; 
one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the blocking device to: 
monitor one or more first sounds via the first microphone; determine that the one or more first sounds are associated with an audio trigger; 
deactivate, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of a listening device, wherein deactivating the mute functionality of the listening device further comprises actuating a mute functionality on the listening device; and 
re-activate the mute functionality of the listening device based on a detecting one or more second sounds associated with the audio trigger, wherein re-activating the mute functionality of the listening device further comprises actuating the mute functionality on the listening device. 

Claim 13 is a device claim with a limitation similar to the limitation of method Claim 2 and is rejected under similar rationale.
13. The blocking device of claim 12, wherein the instructions, when executed by the one or more processors, cause the blocking device to: 
determine that the one or more first sounds did not originate from a speaker associated with the listening device when determining that the one or more first sounds are associated with the audio trigger. 

Claim 14 is a device claim with a limitation similar to the limitation of method Claim 6 and is rejected under similar rationale.
14. The blocking device of claim 12, wherein the instructions, when executed by the one or more processors, cause the blocking device to: 
process the one or more first sounds using at least one of a speech recognition algorithm or a natural language processing algorithm when determining that the one or more first sounds are associated with the audio trigger. 

15. The blocking device of claim 12, wherein the blocking device draws power from the listening device. 

16. The blocking device of claim 12, further comprising: 
an optical sensor configured to detect a gesture input associated with activating the mute functionality on the listening device. 

Claim 17 is a system claim with a limitation similar to the limitation of method Claim 1 and is rejected under similar rationale.
17. A system comprising: 
a listening device comprising: 
one or more inputs, wherein the one or more inputs comprise at least one first microphone and at least one image capture device; 
one or more processors; and 
a blocking device comprising: 
a second microphone configured to receive one or more sounds; 
one or more processors; and 
memory storing instructions that, when executed by the one or more processors, cause the blocking device to: 
monitor one or more first sounds via the second microphone; determine that the one or more first sounds are associated with an audio trigger; 
deactivate, based on a determination that the one or more first sounds are associated with the audio trigger, a mute functionality of the listening device, wherein deactivating the mute functionality of the listening device further comprises actuating a mute functionality of the listening device; and 
re-activate the mute functionality of the listening device based on a determination that a predetermined amount of time has elapsed, wherein re-activating the mute functionality of the listening device further comprises actuating the mute functionality of the listening device. 

Claim 18 is a system claim with a limitation similar to the limitation of method Claim 2 and is rejected under similar rationale.
18. The system of claim 17, wherein the instructions, when executed by the one or more processors, cause the blocking device to: determine that the one or more first sounds did not originate from a speaker associated with the listening device when determining that the one or more first sounds are associated with the audio trigger. 

Claim 19 is a system claim with a limitation similar to the limitation of method Claim 3 and is rejected under similar rationale.
19. The system of claim 17, wherein the instructions, when executed by the one or more processors, cause the blocking device to: monitor one or more second sounds via the microphone; determine that the one or more second sounds are associated with a second audio trigger; and activate the mute functionality of the listening device based on a determination that the one or more second sounds are associated with the second audio trigger. 

Claim 20 is a system claim with a limitation similar to the limitation of method Claim 4 and is rejected under similar rationale.
20. The system of claim 19, wherein the second audio trigger is different from the audio trigger. 

Claim 21 is a system claim with a limitation similar to the limitation of method Claim 16 and is rejected under similar rationale.
21. The system of claim 18, further comprising: an image capture device configured to detect a gesture input that activates the mute functionality on the listening device.